Case: 2:18-cv-00736-MHW-EPD Doc #: 95 Filed: 10/28/19 Page: 1 of 5 PAGEID #: 989




                       THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION
 BRIAN GARRETT, et al.,                  )
                                         )    Case No. 2:18-cv-00692
              Plaintiffs,                )
                                         )    Judge Michael H. Watson
 v.                                      )
                                         )    Chief Magistrate Judge Elizabeth A.
 THE OHIO STATE UNIVERSITY,              )    Deavers
                                         )
              Defendant.                 )
                                         )
                                         )
STEVE SNYDER-HILL, et al.,               )    Case No. 2:18-cv-00736
                                         )
             Plaintiffs,                 )    Judge Michael H. Watson
                                         )
v.                                       )    Chief Magistrate Judge Elizabeth A.
                                         )    Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
             Defendant.                  )
                                         )
                                         )
JOHN DOE M.B., et al.,                   )    Case No. 2:19-cv-01911
                                         )
             Plaintiffs,                 )    Judge Michael H. Watson
                                         )
v.                                       )    Chief Magistrate Judge Elizabeth A.
                                         )    Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
             Defendant.                  )
                                         )
                                         )
MICHAEL DISABATO, et al.,                )    Case No. 2:19-cv-02237
                                         )
             Plaintiffs,                 )    Judge Michael H. Watson
                                         )
v.                                       )    Chief Magistrate Judge Elizabeth A.
                                         )    Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
             Defendant.                  )
                                         )
Case: 2:18-cv-00736-MHW-EPD Doc #: 95 Filed: 10/28/19 Page: 2 of 5 PAGEID #: 990




MICHAEL HEIFFERON,                         )
                                           )   Case No. 2:19-cv-02429
            Plaintiff,                     )
                                           )   Judge Michael H. Watson
v.                                         )
                                           )   Chief Magistrate Judge Elizabeth A.
THE OHIO STATE UNIVERSITY,                 )   Deavers
                                           )
            Defendant.                     )
                                           )
                                           )
NICHOLAS NUTTER, et al.                    )   Case No. 2:19-cv-02462
                                           )
            Plaintiffs,                    )   Judge Michael H. Watson
                                           )
v.                                         )   Chief Magistrate Judge Elizabeth A.
                                           )   Deavers
THE OHIO STATE UNIVERSITY,                 )
                                           )
            Defendant.                     )
                                           )
                                           )
JOHN DOES 37-66,                           )   Case No. 2:19-cv-03165
                                           )
            Plaintiffs,                    )   Judge Michael H. Watson
                                           )
v.                                         )   Chief Magistrate Judge Elizabeth A.
                                           )   Deavers
THE OHIO STATE UNIVERSITY,                 )
                                           )
            Defendant.                     )
                                           )
                                           )
JOHN DOES 67-87,                           )   Case No. 2:19-cv-04397
                                           )
            Plaintiffs,                    )   Judge Michael H. Watson
                                           )
v.                                         )   Chief Magistrate Judge Elizabeth A.
                                           )   Deavers
THE OHIO STATE UNIVERSITY,                 )
                                           )
            Defendant.                     )
                                           )




                                       2
  Case: 2:18-cv-00736-MHW-EPD Doc #: 95 Filed: 10/28/19 Page: 3 of 5 PAGEID #: 991




  JOHN DOE,                                             )
                                                        )      Case No. 2:19-cv-04433
                Plaintiff,                              )
                                                        )      Judge Michael H. Watson
  v.                                                    )
                                                        )      Chief Magistrate Judge Elizabeth A.
  THE OHIO STATE UNIVERSITY,                            )      Deavers
                                                        )
               Defendant.                               )
                                                        )
                                                        )
  THOMAS ROEHLIG, et al.,                               )      Case No. 2:19-cv-04441
                                                        )
               Plaintiffs,                              )      Judge Michael H. Watson
                                                        )
  v.                                                    )      Chief Magistrate Judge Elizabeth A.
                                                        )      Deavers
  THE OHIO STATE UNIVERSITY,                            )
                                                        )
                Defendant.                              )
                                                        )


                                  MOTION FOR PRO HAC VICE
                             ADMISSION OF MARISSA BENAVIDES

       Pursuant to S.D. Ohio Civ. R. 83.3(e) and 83.4(a), Scott Elliot Smith, trial attorney for Plaintiffs
in the above-referenced case Snyder-Hill, et al. v. The Ohio State University, number 2:18-cv-00736,

hereby moves the Court to admit attorney Marissa Benavides of the law firm Emery Celli Brinckerhoff
& Abady LLP, pro hac vice, to appear and participate as counsel or co-counsel for Plaintiffs in the
Snyder-Hill case.

       Movant represents that Marissa Benavides is a member in good standing of the highest court
of the State of Illinois, as attested by the accompanying certificate from that court, and that Ms.

Benavides is not eligible to become a member of the permanent bar of this Court. This Motion is

accompanied by the required $200.00 fee and a proposed order.

       Ms. Benavides understands that, unless expressly excused, she must register for electronic
filing with this Court promptly upon the granting of this Motion. Ms. Benavides’s business address is

as follows:

                                                    3
 Case: 2:18-cv-00736-MHW-EPD Doc #: 95 Filed: 10/28/19 Page: 4 of 5 PAGEID #: 992



         600 Fifth Avenue at Rockefeller Center, 10th Floor
         New York, New York 10020
         Tel: (212) 763-5000
         Fax: (212) 763-5001
         Email: mbenavides@ecbalaw.com


DATED: October 28, 2019                                  /s/ Scott E. Smith
                                                       SCOTT E. SMITH (0003749)
                                                       BRIAN R. NOETHLICH (0086933)
                                                       Scott Elliott Smith, LPA
                                                       5003 Horizons Drive, Suite 100
                                                       Columbus, Ohio 43220
                                                       Phone: 614.846.1700
                                                       Fax:     614.486.4987
                                                       E-Mail: ses@sestraillaw.com
                                                       E-Mail: brn@sestriallaw.com
                                                       Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

       A copy of this document was served by the Court’s ECF System on all counsel of record

on October 28, 2019, pursuant to Fed. R. Civ. P. 5(b)(2)(E).



                                                         /s/ Scott E. Smith
                                                       SCOTT E. SMITH (0003749)




                                                 4
Case: 2:18-cv-00736-MHW-EPD Doc #: 95 Filed: 10/28/19 Page: 5 of 5 PAGEID #: 993
